         Case 6:17-cr-00345-AA        Document 37    Filed 03/10/21   Page 1 of 2




                              United States District Court

                                    District of Oregon



  United States of America,                         Case No. 6:17-cr-00345-AA-1

                                  Plaintiff,
                                                    Order Granting Motion to Re-
                      v.                            duce Sentence

  Shawn Sherman Wilson, Jr.,

                               Defendant.

Aiken, United States District Judge:

       This matter is before the Court on the Mr. Wilson’s unopposed motion to reduce

sentence under 18 U.S.C. § 3582(c)(1)(A)(i). Based on the motion and after full con-

sideration of the relevant factors under 18 U.S.C. § 3553(a), the Court finds that ex-

traordinary and compelling reasons warrant a reduction of Defendant’s sentence to

Time Served following full vaccination. Thus, the sentence is hereby amended for a

term of: Time Served as of March 23, 2021 or when Mr. Wilson receives his second

dose of the Moderna vaccine, whichever occurs later. The Defendant shall be released



Page 1 — ORDER granting motion to reduce sentence
         Case 6:17-cr-00345-AA        Document 37    Filed 03/10/21   Page 2 of 2




after receiving his second dose of the Moderna vaccine, or the next following Monday

if Mr. Wilson receives his second dose on a Saturday or Sunday.

       The Court concludes that the Defendant’s release under this order will not pose

a danger to any other person or the community. This sentence reduction is consistent

with the currently applicable U.S. Sentencing Commission policy statements.

       The Court therefore GRANTS the Unopposed Motion to Reduce Sentence.

       IT IS HEREBY ORDERED that an amended judgment and commitment order

shall be prepared and entered forthwith in this case, in accordance with this decision.

The amended judgment shall not become effective until March 23, 2021, or when

Mr. Wilson receives his second dose of the Moderna vaccine, whichever occurs later,

unless that date is a Saturday or Sunday, in which case the order will be effective the

following Monday.

       It is FURTHER ORDERED that Wilson’s supervised release conditions be

amended to require home confinement until January 26, 2022.

                   10th day of March, 2021.
       Dated this ______


                                             /s/Ann Aiken
                                            Hon. Ann Aiken
                                            United States District Court Judge




Page 2 — ORDER granting motion to reduce sentence
